                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

             In re:                                                      Chapter 11

             CARBONLITE HOLDINGS LLC, et al.,1                           Case No. 21-10527 (JTD)

                                Debtors.                                 Jointly Administered
             BAHRAM NOUR-OMID, an individual, and
             LEARNICON LLC, a Delaware limited
             liability company,

                                  Plaintiffs,

                          v.

             CARBONLITE HOLDINGS LLC, a Delaware
             limited liability company, LF INVESTMENT
             HOLDINGS, LLC, a Delaware limited liability
             company, LEON FARAHNIK, an individual,                      Adv. No. 21-50317 (JTD)
             KIM JEFFERY, an individual, FARAMARZ
             YOUSEFZADEH, an individual, ORION
             ENERGY CREDIT OPPORTUNITIES FUND
             II, L.P., a Delaware limited partnership,
             ORION ENERGY CREDIT
             OPPORTUNITIES FUND II PV, L.P., a
             Delaware limited partnership, ORION
             ENERGY CREDIT OPPORTUNITIES FUND
             II GPFA, L.P., a Delaware limited partnership,
             FORCE TEN PARTNERS, LLC, a Delaware
             limited liability company, BRIAN WEISS, an
             individual, and DOES 1 through 50, inclusive,

                                  Defendants.

               ORION ENERGY CREDIT OPPORTUNITIES FUND II, L.P., ORION ENERGY
               CREDIT OPPORTUNITIES FUND II PV, L.P., AND ORION ENERGY CREDIT
             OPPORTUNITIES FUND II GPFA, L.P.’S MOTION TO DISMISS THE COMPLAINT




         1
           The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
         CarbonLite Holdings LLC (8957); CarbonLite Industries LLC (3596); CarbonLite P Holdings, LLC (8957);
         CarbonLite P, LLC (5453); CarbonLite PI Holdings, LLC (8957); CarbonLite Pinnpack, LLC (8957); CarbonLite
         Recycling Holdings LLC (8957); CarbonLite Recycling LLC (3727); CarbonLite Sub-Holdings, LLC (8957);
         Pinnpack P, LLC (8322); and Pinnpack Packaging, LLC (9948). The address of the Debtors’ corporate headquarters
         is 10250 Constellation Blvd., Los Angeles, CA 90067.
28155507.1
                                                                   1
         US-DOCS\123959436.1
                 Defendants Orion Energy Credit Opportunities Fund II, L.P., Orion Energy Credit

         Opportunities Fund II PV, L.P., and Orion Energy Credit Opportunities Fund II GPFA, L.P. (the

         “Orion Funds”), by and through their counsel, respectfully move this Court for an Order dismissing

         Counts 4 through 8 of the Complaint filed by Plaintiffs Bahram Nour-Omid and Learnicon LLC

         with prejudice for failure to state a claim upon which relief may be granted. See Fed. R. Civ. P.

         12(b)(6) (made applicable to these proceedings by Fed. R. Bankr. P. 7012). The grounds for this

         motion are set forth in the contemporaneously-filed Memorandum of Law in Support of the Orion

         Funds’ Motion to Dismiss the Complaint.

                                      [Remainder of Page Intentionally Left Blank]




28155507.1
                                                         2
         US-DOCS\123959436.1
         Dated: May 21, 2021

                               YOUNG CONAWAY STARGATT &
                               TAYLOR, LLP

                               /s/_Kara Hammond Coyle___
                               Robert S. Brady (No. 2847)
                               Edwin J. Harron (No. 3396)
                               Kara Hammond Coyle (No. 4410)
                               Rodney Square
                               10000 North King Street
                               Wilmington, Delaware 19801
                               Telephone: (302) 571-6600
                               Email: rbrady@ycst.com
                                      eharron@ycst.com
                                      kcoyle@ycst.com

                                    -and-
                               LATHAM & WATKINS LLP
                                 Eric Leon
                                 Mateo de la Torre
                                 LATHAM & WATKINS LLP
                                 1271 Avenue of the Americas
                                 New York, New York 10022
                                 Telephone: (212) 906-1200
                                 Facsimile: (212) 751-4864
                                 Email: eric.leon@lw.com
                                        mateo.delatorre@lw.com


                                   Counsel to Defendants Orion Energy Credit
                                   Opportunities Fund II, L.P., Orion Energy
                                   Credit Opportunities Fund II PV, L.P., and
                                   Orion Energy Credit Opportunities Fund II
                                   GPFA, L.P.




28155507.1
                               3
         US-DOCS\123959436.1
